Citation Nr: 1125910	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the New York, New York RO.  The Veteran provided testimony before the undersigned at a hearing in New York, New York in April 2011; a transcript of that hearing is of record.

The Board notes that the rating decision on appeal characterized the issue as whether new and material evidence had been received to reopen a previously denied claim of service connection for pes planus.  However, review of the record shows that the Veteran was not provided with written notice of the April 1961 denial of his claim for service connection for pes planus, and thus that denial did not become final.  38 U.S.C.A. § 7105.  Accordingly, the Board has recharacterized the issue to reflect that the issue is being addressed on a de novo basis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral pes planus that began during his period of active duty.  He has testified that his Navy service involved lifting and carrying heavy ordnance and equipment, and that he believes this resulted in his pes planus.  The service treatment records show that no foot disability was noted at enlistment.  There is no record of treatment for pes planus during service, however the discharge examination in August 1954 noted first degree pes planus, not considered disabling.  

Recent VA outpatient records show notations of pes planus and X-ray evidence of loss of normal plantar arch bilaterally.  The Veteran has not been provided a VA examination with an opinion as to the likely etiology of the current bilateral pes planus.  Thus, on remand an examination and opinion are required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's bilateral pes planus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed pes planus had its onset during active service or is related to any in-service disease or injury.  The examiner should specifically address the notation on the service discharge examination that noted first degree pes planus.

A detailed rationale for any opinion expressed should be provided.

2.  Following the above, readjudicate the Veteran's claim.  If the benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



